Sager v City of Buffalo (2017 NY Slip Op 06870)





Sager v City of Buffalo


2017 NY Slip Op 06870


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: SMITH, J.P., DEJOSEPH, TROUTMAN, AND SCUDDER, JJ. (Filed August 24, 2017.) 


MOTION NO. (747/17) CA 16-02258.

[*1]WILLIAM C. SAGER, SR., INDIVIDUALLY, AND AS ADMINISTRATOR OF THE ESTATE OF WILLIAM C. SAGER, JR., DECEASED, PLAINTIFF-RESPONDENT, 
vCITY OF BUFFALO, ET AL., DEFENDANTS, NHJB, INC., DOING BUSINESS AS MOLLY'S PUB, INDIVIDUALLY, AND AS A PRIVATE ACTOR JOINTLY ENGAGED WITH GOVERNMENT OFFICIALS IN PROHIBITED ACTION, NORMAN HABIB, INDIVIDUALLY, AND AS A PRIVATE ACTOR JOINTLY ENGAGED WITH GOVERNMENT OFFICIALS IN PROHIBITED ACTION AND MICHAEL MIRANDA, INDIVIDUALLY, AND AS A PRIVATE ACTOR JOINTLY ENGAGED WITH GOVERNMENT OFFICIALS IN PROHIBITED ACTION, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.